Citation Nr: 0110523	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from February 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for non-
service-connected pension benefits. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Holliday, supra. 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining a social and industrial survey and a 
psychiatric evaluation.  Specifically, the Board notes that 
the record shows that the RO had the veteran examined 
multiple times during the pendency of his appeal.  
Interestingly, the examiners observed only minimal 
limitations in the veteran's ability to function secondary to 
problems caused by tinnitus, hypothyroidism, cervical spine 
problems, and a hernia repair.  See VA examinations dated in 
April and March 2000.  Yet, none of the examiners provided an 
opinion as to whether the veteran was unemployable by reason 
of his disabilities, age, occupational background, or other 
related factors.  See 38 C.F.R. § 3.321(b)(2) (2000).  In 
addition, in a February 2001 presentation to the Board, the 
veteran's representative argued that the veteran suffers from 
a psychiatric disorder that interferes with his 
employability.  However, the veteran has not, as yet, been 
afforded a psychiatric evaluation. 

In light of the evidence and argument described above, and 
because of the change in the law, the Board finds that the 
duty to assist now requires, among other things, that medical 
opinion evidence be obtained to determine the veteran's 
employability.  Therefore, on remand, the veteran should be 
scheduled for both a psychiatric evaluation and a social and 
industrial survey.

On remand, the RO should also obtain and associate with the 
record all relevant treatment records on file with sources 
identified by the veteran.  Specifically, the Board notes 
that the RO, in response to the veteran's initial report that 
he had been treated at the Syracuse VA medical center (VAMC), 
obtained such records.  Subsequently, the veteran reported 
that he continued to be treated at the Syracuse VAMC.  
However, the record does not memorialize additional attempts 
by the RO to obtain more recently prepared records.  The 
Board also notes that the veteran has claimed that he has had 
problems working since he sustained a head injury as a 
civilian employee of the Department of the Navy in the early 
1970's.  The veteran has claimed that the residuals of that 
injury caused him to be unable to work since the early 
1990's.  However, clarification of whether the veteran 
subsequently received either Worker's Compensation benefits 
or Social Security Administration (SSA) disability benefits 
as a result of this injury, or any other injury, has not been 
obtained by the RO.  Similarly, the record does not contain 
copies of the medical records relative to the veteran's 
treatment for this injury.  Therefore, on remand, the RO 
should take action to find out if the veteran was ever in 
receipt of Worker's Compensation or SSA disability benefits.  
Additionally, on remand, the RO should obtain all records 
from the Syracuse VAMC.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

a.  Such development should include, 
but is not limited to, contacting 
the veteran and finding out if he 
had ever received Worker's 
Compensation or SSA disability 
benefits, as well as where he was 
treated for his 1970's head injury.

b.  Thereafter, the RO should obtain 
and associate with the record all 
records on file with the Syracuse 
VAMC, all private and VA treatment 
records relevant to the 1970's head 
injury, and, if available, records 
prepared in conjunction with 
Worker's Compensation and/or a SSA 
disability claim, as well as all 
records kept by any other physician 
or hospital identified by the 
veteran.  

c.  In the event any attempts to 
secure information from either the 
veteran or any other source is 
unsuccessful, such efforts should be 
fully documented in the record, and 
the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  A social and industrial survey should 
be conducted to assess the veteran's 
ability to work.  The RO should also 
schedule the veteran for a VA psychiatric 
examination.  Psychological testing should 
be conducted.  The examiner should review 
the entire claims file, and provide an 
opinion as to whether the veteran has a 
current psychiatric disorder, the correct 
diagnosis of that psychiatric disorder, if 
any, and an opinion as to whether the 
veteran is unemployable by reason of his 
various disabilities (both physical and 
mental), age, occupational background, and 
other related factors.  

3.  The RO should ensure that the 
examination report and social and 
industrial survey comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


